In these two consolidated matters (an action for a declaratory judgment and specific performance of an alleged oral lease and a summary dispossess proceeding), Carl N. Waller, the defendant in the action, appeals from an order of the Supreme Court, Queens County, entered August 28, 1973, which denied his motion to open his default in failing to proceed to trial on January 24, 1973, and to vacate the ensuing default judgment. Order reversed, as a matter of discretion and in the interests of justice, without costs, and motion granted. Under all the circumstances of this case, and in the interests of justice, the default should be vacated and a trial had. Hopkins, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.